Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 21-25, 27-32, 34-39 & 41-43 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Stephen R. Tkacs (Reg. No. 46/430) on 2/28/2022.

The application has been amended as follows: 

Listing of Claims:
1-20. (Canceled)

21. (Currently Amended): A method, in a data processing system having a processor and a memory, wherein the memory comprises instructions which are executed by the processor to cause the processor to implement a training system for finding an optimal surface for hierarchical classification task on an ontology, the method comprising:
receiving, by the training system, a training data set and a hierarchical ontology data structure;
receiving, by the training system, a user-specified number of leaf nodes to be covered and a user-specified desired accuracy;

selecting, by the surface finding component, an optimal surface within the plurality of user-specified number of leaf nodes and achieves the user-specified desired accuracy;
re-labelling, by the training system, the training data set using the optimal surface to form a re-labelled training data set; and
training, by the training system, a classifier model for a cognitive system on the re-labelled training data set using the optimal surface and the training data set.

22. (Currently Amended): The method of claim 21, wherein selecting the optimal surface comprises:
selecting an initial surface that passes through each path from a root to a leaf node in the hierarchical ontology data structure;
determining a plurality of adjacent surfaces within the plurality of surfaces that differ from the selected initial surface by one node;
determining a combined coverage and accuracy value for the selected initial surface and for each of the plurality of adjacent surfaces; and
determining whether a combined coverage and accuracy value of a given adjacent surface is greater than [[a]] the combined coverage and accuracy value of the selected initial surface by a predetermined threshold.

23. (Currently Amended): The method of claim 22, wherein selecting the optimal surface further comprises:
responsive to determining the combined coverage and accuracy value of the given adjacent surface is greater than the combined coverage and accuracy value of the selected initial surface by the predetermined threshold, selecting the given adjacent surface as [[the]] a current selected surface and repeating determining a plurality of adjacent surfaces that differ current selected surface by one node and selecting [[an]] the optimal surface, based on the current selected surface and the plurality of adjacent surfaces, that maximizes accuracy and coverage.

24. (Currently Amended): The method of claim 22, wherein selecting the optimal surface further comprises:
responsive to determining that there is no given adjacent surface having a combined coverage and accuracy value that is greater than the combined coverage and accuracy value of the selected initial surface, identifying the selected initial surface as the optimal surface.

25. (Previously Presented): The method of claim 21, wherein the cognitive system classifies data into classes in the hierarchical ontology data structure under control of the classifier model.

26. (Canceled)

27. (Previously Presented): The method of claim 21, wherein training the classifier comprises evaluating a resulting cognitive model with a testing dataset.

28. (Currently Amended): A computer program product comprising a non-transitory computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on at least one processor of a computing device, causes the at least one processor to implement a training system for finding an optimal surface for hierarchical classification task on an ontology, wherein the computer readable program causes the at least one processor to:
receive, by the training system, a training data set and a hierarchical ontology data structure;
receiving, by the training system, a user-specified number of leaf nodes to be covered and a user-specified desired accuracy;

select, by the surface finding component, an optimal surface within the plurality of user-specified number of leaf nodes and achieves the user-specified desired accuracy;
re-label, by the training system, the training data set using the optimal surface to form a re-labelled training data set; and
train, by the training system, a classifier model for a cognitive system on re-labelled training data using the optimal surface and the training data set.

29. (Currently Amended): The computer program product of claim 28, wherein selecting the optimal surface comprises:
selecting an initial surface that passes through each path from a root to a leaf node in the hierarchical ontology data structure;
determining a plurality of adjacent surfaces within the plurality of surfaces that differ from the selected initial surface by one node;
determining a combined coverage and accuracy value for the selected initial surface and for each of the plurality of adjacent surfaces; and
determining whether a combined coverage and accuracy value of a given adjacent surface is greater than a combined coverage and accuracy value of the selected initial surface by a predetermined threshold.

30. (Currently Amended): The computer program product of claim 29, wherein selecting the optimal surface further comprises:
responsive to determining the combined coverage and accuracy value of the given adjacent surface is greater than the combined coverage and accuracy value of the selected initial surface by the predetermined threshold, selecting the given adjacent surface as [[the]] a current selected surface and repeating determining a plurality of adjacent surfaces that differ current selected surface by one node and selecting [[an]] the optimal surface, based on the current selected surface and the plurality of adjacent surfaces, that maximizes accuracy and coverage.

31. (Currently Amended): The computer program product of claim 29, wherein selecting the optimal surface further comprises:
responsive to determining that there is no given adjacent surface having a combined coverage and accuracy value that is greater than the combined coverage and accuracy value of the selected initial surface, identifying the selected initial surface as the optimal surface.

32. (Previously Presented): The computer program product of claim 28, wherein the cognitive system classifies data into classes in the hierarchical ontology data structure under control of the classifier model.

33. (Canceled)

34. (Previously Presented): The computer program product of claim 28, wherein training the classifier comprises evaluating a resulting cognitive model with a testing dataset.

35. (Currently Amended): An apparatus comprising:
at least one processor; and
a memory coupled to the at least one processor, wherein the memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to implement a training system for finding an optimal surface for hierarchical classification task on an ontology, wherein the instructions cause the at least one processor to:
receive, by the training system, a training data set and a hierarchical ontology data structure;
receive, by the training system, a user-specified number of leaf nodes to be covered and a user-specified desired accuracy;

select, by the surface finding component, an optimal surface within the plurality of user-specified number of leaf nodes and achieves the user-specified desired accuracy;
re-label, by the training system, the training data set using the optimal surface to form a re-labelled training data set; and
train, by the training system, a classifier model for a cognitive system on re-labelled training data using the optimal surface and the training data set.

36. (Currently Amended): The apparatus of claim 35, wherein selecting the optimal surface comprises:
selecting an initial surface that passes through each path from a root to a leaf node in the hierarchical ontology data structure;
determining a plurality of adjacent surfaces within the plurality of surfaces that differ from the selected initial surface by one node;
determining a combined coverage and accuracy value for the selected initial surface and for each of the plurality of adjacent surfaces; and
determining whether a combined coverage and accuracy value of a given adjacent surface is greater than a combined coverage and accuracy value of the selected initial surface by a predetermined threshold.

37. (Currently Amended): The apparatus of claim 36, wherein selecting the optimal surface further comprises:
responsive to determining the combined coverage and accuracy value of the given adjacent surface is greater than the combined coverage and accuracy value of the selected initial surface by the predetermined threshold, selecting the given adjacent surface as [[the]] a current selected surface and repeating determining a plurality of adjacent surfaces that differ current selected surface by one node and selecting [[an]] the optimal surface, based on the current selected surface and the plurality of adjacent surfaces, that maximizes accuracy and coverage.

38. (Currently Amended): The apparatus of claim 36, wherein selecting the optimal surface further comprises:
responsive to determining that there is no given adjacent surface having a combined coverage and accuracy value that is greater than the combined coverage and accuracy value of the selected initial surface, identifying the selected initial surface as the optimal surface.

39. (Previously Presented): The apparatus of claim 35, wherein the cognitive system classifies data into classes in the hierarchical ontology data structure under control of the classifier model.

40. (Canceled)

41. (Previously Presented): The method of claim 21, wherein re-labelling the training data set comprises for each given input in the training data set and a given label corresponding to the given input, identifying an intersection of the optimal surface and a path from a root node of the hierarchical ontology data structure and the given label.

42. (Previously Presented): The computer program product of claim 28, wherein re-labelling the training data set comprises for each given input in the training data set and a given label corresponding to the given input, identifying an intersection of the optimal surface and a path from a root node of the hierarchical ontology data structure and the given label.

43. (Previously Presented): The apparatus of claim 35, wherein re-labelling the training data set comprises for each given input in the training data set and a given label corresponding to the 
.

Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 21, 28  & 35 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 21-25, 27-32, 34-39 & 41-43 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449